July 10, 2012




                                     JUDGMENT

                   The Fourteenth Court of Appeals
HUMBERTO MONTALVO, INDIVIDUALLY AND D/B/A MONTALVO PRODUCE
                     OF MEXICO, Appellant

NO. 14-11-01022-CV                            V.

                      JP MORGAN CHASE BANK, N.A., Appellee
                         ________________________________

        This cause was heard on the transcript of the record. We have inspected the
record and find the trial court abused its discretion in sustaining the contest to appellant's
affidavit of indigence. We therefore order the judgment of the court below REVERSED
and RENDER judgment that appellant is entitled to appeal without advance payment of
costs.

       We further order this decision certified below for observance.